PER CURIAM.
The Votaws are residents of North Carolina and own residential property there which is managed by Outer Beaches, a North Carolina corporation. Watkins, who was injured on the Votaw’s property in North Carolina, brought this lawsuit against the Vo-taws and Outer Beaches in Florida. The Votaws and Outer Beaches moved to dismiss for lack of personal jurisdiction, the trial court denied the motion, and they filed separate appeals which we consolidate.
Athough Watkins’ complaint contained allegations to the effect that appellants were *1172doing business in Florida, appellants filed affidavits which refuted these allegations, which then placed the burden on Watkins to prove the basis of long arm jurisdiction. Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989). Watkins did not sufficiently refute the proof contained in appellants’ affidavits either by affidavit or at an evidentiary hearing. The trial court therefore erred in denying the motions to dismiss.
Reversed.
KLEIN, STEVENSON and SHAHOOD, JJ., concur.